
	
		I
		111th CONGRESS
		2d Session
		H. R. 5824
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Blumenauer (for
			 himself, Mr. Perlmutter,
			 Mr. Connolly of Virginia,
			 Mr. McDermott,
			 Mr. Cleaver,
			 Mr. Sires,
			 Ms. Watson,
			 Mr. Moran of Virginia,
			 Mr. Cohen, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require the Secretary of Housing and Urban Development
		  to establish a process for incorporating transportation costs associated with
		  the location of housing into affordability measures and standards, and to
		  develop a transportation affordability index to measure and disclose the
		  transportation costs associated with the location of a home.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation and Housing
			 Affordability Transparency Act.
		2.Findings and
			 purposes
			(a)FindingsThe Congress finds the following:
				(1)The average family spends about half of its
			 income on transportation and housing costs.
				(2)Housing
			 affordability has traditionally been measured as the extent to which a
			 household’s income can cover the purchase price of a home or the monthly
			 rent.
				(3)Households in
			 location-efficient communities can experience substantial savings on
			 transportation costs as a result of lower car ownership, higher transit usage,
			 and more accessible amenities such as stores and restaurants within walking
			 distance.
				(4)In certain
			 auto-dependent areas, transportation costs can be very high, leaving families
			 with less money for housing, food, healthcare, and other important
			 expenses.
				(5)Currently,
			 transportation costs and savings are not taken into account in government
			 affordability measures and standards, and information is not generally
			 available to consumers looking to purchase homes.
				(6)Low-income housing
			 tax credits, downpayment assistance grants, and rental assistance under section
			 8 of the United States Housing Act of 1937, for example, are all awarded and
			 used without regard to this transportation cost burden.
				(7)A community’s location, character, and
			 design can contribute to overall affordability of the community more than
			 household size and income.
				(8)Households with annual incomes between
			 $20,000 and $35,000 and located far from job centers spend 70 percent of their
			 incomes on housing and transportation combined.
				(9)Studies have shown
			 that 63 percent of federally assisted housing units located within one-half
			 mile of public transit may no longer be affordable to low- and moderate-income
			 families by 2012. At the same time, of the more than 250,000 affordable
			 apartments within one-half mile of public transit in 20 metropolitan areas
			 studied, more than two-thirds of the Federal subsidies that keep these
			 apartments affordable will expire within the next 5 years.
				(10)Existing and
			 future affordable housing stock should be taken into account by local agencies
			 when planning economic development and transit projects, to ensure that the
			 combined housing and transportation costs remain affordable.
				(11)The preservation
			 of existing affordable housing stock, particularly if it is located within
			 one-half mile of public transit or other neighborhood amenities, should be a
			 priority for local, State, and Federal agencies.
				(12)Potential
			 homebuyers should have information about the transportation costs associated
			 with their housing choices to enable fully informed decisionmaking.
				(13)Incorporating
			 transportation costs into affordability measures can enable stakeholders,
			 citizens, and decisionmakers at all levels of government coordinate and target
			 investment decisions, strategies, and plans to lower transportation
			 burdens.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To provide consumers with information about
			 the costs of housing based on its location.
				(2)To recognize
			 transportation costs as a key element of housing affordability.
				(3)To ensure
			 transparency in housing and transportation costs for consumers, housing
			 providers, local and regional planning agencies, Federal agencies, and other
			 stakeholders.
				(4)To enable the
			 Department of Housing and Urban Development, as appropriate, to incorporate
			 transportation costs associated with the location of housing, including
			 neighborhood characteristics such as density, walkability, the availability of
			 quality transit service, and convenient access to amenities, into affordability
			 measures and standards.
				(5)To help
			 communities recognize the importance of providing transportation and housing
			 choices for their residents.
				3.Transportation
			 affordability index
			(a)Development
				(1)In
			 generalThe Secretary of
			 Housing and Urban Development shall, through a public process, develop a
			 transportation affordability index that measures the transportation costs
			 associated with the location of a home, both on a neighborhood and regional
			 basis.
				(2)AgreementsIn
			 developing the index, the Secretary may enter into agreements with existing
			 entities for access to, and may rely upon, previously developed databases,
			 consistent with Federal procurement guidelines.
				(3)Additional
			 location-specific costsThe Secretary shall conduct research and
			 analysis as to other location-specific costs associated with a home and
			 determine the feasibility of including such costs into the index to be
			 developed under this subsection.
				(b)ParticipationIn developing the transportation
			 affordability index, the Secretary shall consult with the Secretary of
			 Transportation, the Administrator of the Environmental Protection Agency, the
			 Rural Housing Service of the Department of Agriculture, real estate,
			 development, housing, and transportation professionals, local and State
			 governments, low-income housing advocates, researchers, and other appropriate
			 parties.
			(c)FactorsThe
			 transportation affordability index developed under this section for a
			 household, property, community, or region shall take into consideration
			 appropriate factors, including at least the following factors:
				(1)Location and, to the extent practicable,
			 frequency of service for bus, rail, light rail, streetcar, ferry service, and
			 other public transportation options within 1/4,
			 1/2, and 1 mile of the property. The Secretary shall
			 consult with the Secretary of Transportation on ways to better incorporate the
			 frequency of bus, transit and other public transportation options into the
			 index.
				(2)If available, the
			 average daily vehicle miles traveled for the census block group in which the
			 property is located.
				(3)The availability within, and accessibility
			 to, services within 1/2 mile of the property, including
			 grocery stores, parks, bicycle lanes or paths or other bicycle facilities,
			 community centers, restaurants, coffee shops, medical facilities,
			 laundry/cleaners, libraries, schools, plazas/town squares, banks, and day care
			 facilities, and other services.
				(4)Proximity of the property to local and
			 regional employment centers.
				(5)Net residential
			 density, as measured by households per residential acre.
				(6)Any other factor
			 that the Secretary determines would help improve the availability of
			 information about transportation costs of housing
				(d)AvailabilityUpon development of the transportation
			 affordability index under this section, the Secretary shall make the
			 index—
				(1)publicly available
			 through the Internet;
				(2)available to
			 Multiple Listing Services for real estate in a format that provides for
			 incorporation into such Services;
				(3)available to
			 regional and metropolitan planning organizations for use in regional
			 transportation plans and models;
				(4)available to local housing and planning
			 agencies for possible use in developing Consolidated Plans for formula grant
			 programs of the Department of Housing and Urban Development;
				(5)available to States, local governments,
			 nonprofit organizations, and other entities that provide financial literacy
			 counseling to households; and
				(6)available to
			 transportation management agencies and other entities that engage in
			 transportation demand management programs.
				(e)Report to
			 Congress; workshops; pilot projectsThe Secretary shall—
				(1)provide a report
			 to the Congress, not later than 120 days of the date of the enactment of this
			 Act, that identifies in detail—
					(A)the opportunities
			 for, and the barriers to, the development of the transportation affordability
			 index and related housing affordability measures;
					(B)the means and
			 methods the Secretary intends to adopt for overcoming such barriers;
					(C)an implementation
			 plan for developing, piloting, and adopting alternative housing affordability
			 measures; and
					(D)the potential uses
			 of the index established pursuant to section 3 to guide housing
			 programs;
					(2)convene public
			 workshops or other suitable events to solicit input into the process from the
			 public and stakeholders;
				(3)conduct one or
			 more pilot projects as may be necessary to test the feasibility of
			 incorporating transportation costs into current definitions of affordability;
			 and
				(4)collect and publicly disseminate
			 information about which public housing projects and other HUD-assisted housing
			 projects are located within 1/2 mile of bus, rail, light
			 rail, street car, or ferry service.
				(f)Periodic
			 updatesThe Secretary shall
			 update the transportation affordability index under this section at least once
			 every five years, or more frequently if feasible.
			4.Incorporation
			 into affordability measures and State and local plansTo the maximum extent practicable and in a
			 manner consistent with current research, the Secretary of Housing and Urban
			 Development shall, in consultation with the Secretary of Transportation, carry
			 out the following:
			(1)Federal housing
			 programsThe Secretary shall
			 incorporate transportation costs associated with the location of housing into
			 affordability measures and standards in connection with housing programs
			 administered by the Secretary, where feasible and consistent with the intent of
			 such programs. This paragraph shall not be construed to increase the rent
			 burden of any tenant assisted by any housing program or override any specific
			 definition of a housing affordability measure or standard required by or
			 provided under Federal law.
			(2)State housing
			 plansThe Secretary shall
			 provide information and resources to States to assist and encourage States to
			 incorporate transportation costs into their housing and land use plans,
			 including encouraging State housing agencies to use the index in administering
			 the allocation of Federal low-income housing tax credits and to provide the
			 information to recipients of vouchers for housing assistance.
			(3)Regional and
			 local plansThe Secretary
			 shall work with regional and local government entities to integrate housing,
			 transportation and, to the extent feasible, other costs associated with
			 location into long-range transportation, land use, housing and community
			 development, or investment plans.
			(4)Other
			 organizationsThe Secretary shall consult with organizations that
			 use, or may wish to use, affordability indexes to incorporate transportation
			 costs into the housing affordability indexes of the organizations.
			(5)Federal
			 agenciesThe Secretary shall
			 work with the Administrator of the Environmental Protection Agency, the
			 Secretary of Transportation, the Secretary of Agriculture, the Secretary of the
			 Treasury, and other Federal agencies to, where practicable, incorporate the
			 transportation affordability index established pursuant to section 3 into their
			 programs.
			5.EvaluationTo the extent amounts are made available for
			 carrying out this section, the Secretary of Housing and Urban Development
			 shall, not later than 3 years after the date of the enactment of this Act,
			 conduct a study to evaluate the effectiveness of the transportation
			 affordability index established pursuant to section 3 in achieving the purposes
			 of this Act, including field evaluations of its use. Such evaluation shall be
			 updated annually and shall be made publicly available.
		6.Authorization of
			 appropriations
			(a)Development of
			 indexThere is authorized to
			 be appropriated $3,000,000 for fiscal year 2011, to remain available until
			 expended, for costs of developing the transportation affordability index
			 required under section 3.
			(b)Maintenance and
			 improvement of index and activities To incorporate indexThere is
			 authorized to be appropriated $2,000,000 for each of fiscal years 2012 through
			 2020 for—
				(1)costs of
			 maintaining and improving the effectiveness and use of the transportation
			 affordability index established pursuant to section 3;
				(2)costs of the
			 Secretary of Housing and Urban Development of complying with section 4;
			 and
				(3)costs associated
			 with annual updates to the evaluation required by section 5.
				Of any
			 amounts appropriated pursuant to this subsection for any fiscal year, 30
			 percent shall be available for outreach to Multiple Listing Service programs
			 and regional and local entities described in section 3(d) to promote the use of
			 the transportation affordability index.(c)Initial
			 evaluationThere is authorized to be appropriated $1,000,000 for
			 fiscal year 2013 for costs of conducting the initial evaluation under section
			 5.
			
